Citation Nr: 1403020	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during ambulance services and a hospitalization at Baptist Medical Center from August 13, 2010, to August 14, 2010.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from April 2006 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.

In her December 2010 substantive appeal (VA Form 9), the Veteran requested a central office hearing before the Board in Washington, D.C.  However, she cancelled that request in a July 2011 statement sent by her representative.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2013).  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records and a copy of a January 2012 rating decision that denied pending service connection claims.  These records have been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the VAMC in Gainesville, Florida.  VA will notify the Veteran if further action is required.



REMAND

The Veteran was taken by ambulance to the private emergency room of the Baptist Medical Center in Jacksonville, Florida, on the afternoon of Friday, August 13, 2010, at approximately 4:20 p.m., after experiencing right leg numbness, burning, and pain.  She reported that these symptoms had been in existence for approximately four days, but she decided to go to the private emergency room when the pain became more severe.   She has stated that she was frightened she was having signs of an impending stroke.  She was diagnosed with paresthesia of the right leg and thigh.  She was discharged on August 14, 2010, at 2:44 a.m. and was instructed to receive further follow-up treatment in the next three to five days.  She is not service-connected for any disability at the present time.

The Veteran has requested reimbursement for her unauthorized medical expenses, to include ambulance services and private hospitalization at the Baptist Medical Center on August 13, 2010, and August 14, 2010.   She has contended that her private hospitalization on these dates was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.   She thought her symptoms at the time were indicative of a possible stroke.  She believed that the pain was "severe."  She has also asserted that the VAMCs in Lake City and Gainesville, Florida, were not feasibly available at the time of the private hospitalization, due to the distance from her home.  She has also contended that the VA Outpatient Clinic in Jacksonville, Florida was about to close for the day and that VA medical personnel at the clinic instructed her to seek treatment at a private emergency room.  See November 2010 NOD; December 2010 VA Form 9; November 2010 Veteran's statement on invoice.    

Upon review, the Board finds that additional development of the evidence is required. 

First, a remand is required to secure possible outstanding VA administrative or telephone records.  In this regard, VA OB/GYN clinic notes from Jacksonville, Florida, indicate that the Veteran was treated for unrelated gynecology issues on August 13, 2010, only several hours before going to Baptist Medical Center.  These records do not mention any right leg symptoms.  However, the Veteran has stated that she was instructed on August 13, 2010, by telephone by other VA medical personnel at the VA Outpatient Clinic in Jacksonville, Florida, to go to a private emergency room to receive treatment for her right leg symptoms.  Specifically, she has claimed that she was instructed by Leyda Perea, RN, and William Walker, PA.  See November 2010 NOD; December 2010 VA Form 9.  (Earlier VA Outpatient Clinic records from Jacksonville, Florida, dated on August 4, 2010, and August 5, 2010, confirm that these VA personnel treated the Veteran for leg pain and prescribed pain medication).  If outstanding VA administrative or telephone records from these VA medical personnel exist from August 13, 2010, the VAMC should obtain them and associate them with the claims folder.  

Second, Baptist Medical Center records indicate that the Veteran was transported there by ambulance on August 13, 2010.  However, ambulance records are not present in the claims file.   Any ambulance records may shed further light on whether the Veteran's August 13, 2010, private hospitalization was rendered in a medical emergency and whether a VA facility was feasibly available at the time of her private hospitalization.  See 38 U.S.C.A. § 1725(f); 38 C.F.R. §§ 17.53, 17.1002.  

Third, the December 2010 statement of the case (SOC) and a November 2010 VA clinical tracking sheet of the VAMC referenced VA medical opinions dated in September 2010 and November 2010 by Dr. Stein and Dr. Cox (the designated VA clinicians at the VA medical facility of jurisdiction).  These VA opinions evidently addressed whether there was a medical emergency and whether VA facilities were feasibly available.  However, there is no clear indication that complete versions of these VA medical opinions were associated with the claims file.  Thus, a remand to the VAMC is required to secure these VA medical opinions from Dr. Stein and Dr. Cox.    


Accordingly, the case is REMANDED for the following action:


1.  The VAMC should secure all medical, administrative, and telephone records from the VA Clinic in Jacksonville, Florida, dated on August 13, 2010.  (The Veteran has stated that she was instructed via telephone on August 13, 2010, by VA medical personnel, Leyda Perea, RN, and William Walker, PA, at the VA Outpatient Clinic in Jacksonville, Florida, to go to a private emergency room to receive treatment for her right leg symptoms).  If these records exist, they should be obtained and associated with the claims file.

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect should be documented in the file.

2.  The VAMC should contact the Veteran and ask that she complete and return the necessary authorization for VA to obtain private, state, or local government ambulance records pertaining to her transportation to the Baptist Medical Center on August 13, 2010.

The Veteran must adequately identify the provider.  She should be asked to provide the full name of the ambulance provider who treated her, the specific date of treatment, and any address or telephone information.  The Veteran is also asked to provide the records herself if she has them in her possession.  Such records, if available, may shed further light on whether her August 13, 2010, private hospitalization was rendered in a medical emergency and whether a VA facility was feasibly available at the time of her private hospitalization.  

If the Veteran provides a completed release form authorizing VA to obtain these records, then the VAMC should attempt to obtain them, and document such efforts in the claims folder.  If no records are available, it should be so noted in the claims folder. 

3.  After completion of the above development, the VAMC should secure copies of the previous VA medical opinions dated in September 2010 and November 2010 by Dr. Stein and Dr. Cox (the designated VA clinicians at the VA medical facility of jurisdiction).  These opinions evidently addressed whether there was a medical emergency and whether VA facilities were feasibly available.  (Previously, the December 2010 SOC and a November 2010 VA clinical tracking sheet of the VAMC referenced these VA medical opinions, but there is no indication they were associated with the claims file).  

The VA clinicians, Dr. Stein and Dr. Cox, must provide a clear rationale with an explanation for the previous opinions they provided; if necessary, the VAMC may seek clarification from either doctor (or another suitably qualified physician if they are unavailable), if no rationale was provided for the previous opinions.   

4.  When the development requested has been completed, the case should be reviewed by the VAMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

